EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the purchase of shares on the New York Stock Exchange.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 10/7/20111 Purchase 10/10/2011 Purchase 10/11/20112 Purchase 10/12/20113 Purchase 10/13/20114 Purchase 10/14/20115 Purchase 10/17/20116 Purchase 10/18/20117 Purchase 10/19/20118 Purchase 10/20/20119 Purchase 10/21/201110 Purchase 10/24/201111 Purchase 10/25/201112 Purchase 10/26/201113 Purchase 10/27/201114 Purchase 1 This transaction was executed in multiple trades at prices ranging from $1.11 - 1.17. 2 This transaction was executed in multiple trades at prices ranging from $1.18 - 1.25. 3 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 4 This transaction was executed in multiple trades at prices ranging from $1.26 - 1.29. 5 This transaction was executed in multiple trades at prices ranging from $1.21 - 1.28. 6 This transaction was executed in multiple trades at prices ranging from $1.16 - 1.18. 7 This transaction was executed in multiple trades at prices ranging from $1.13 - 1.15. 8 This transaction was executed in multiple trades at prices ranging from $1.13 - 1.14. 9 This transaction was executed in multiple trades at prices ranging from $1.08 - 1.11. 10 This transaction was executed in multiple trades at prices ranging from $1.11 - 1.13. 11 This transaction was executed in multiple trades at prices ranging from $1.12 - 1.15. 12 This transaction was executed in multiple trades at prices ranging from $1.09 - 1.15. 13 This transaction was executed in multiple trades at prices ranging from $1.13 – 1.14. 14 This transaction was executed in multiple trades at prices ranging from $1.18 - 1.19. Date Type Price Shares 10/28/201115 Purchase 10/31/201116 Purchase 11/1/2011 Purchase 15 This transaction was executed in multiple trades at prices ranging from $1.13 - 1.20. 16 This transaction was executed in multiple trades at prices ranging from $1.10 - 1.12.
